   Case: 1:16-cv-11675 Document #: 178 Filed: 11/26/19 Page 1 of 6 PageID #:2456




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


KEITH SNYDER, SUSAN MANSANAREZ,
and TRACEE A. BEECROFT, individually and
on behalf of all others similarly situated,              NO. 1:16-cv-11675

                       Plaintiffs,                       Class Action
       v.
                                                         Jury Trial Demand
U.S. BANK N.A., WILMINGTON TRUST,
N.A., CITIBANK, N.A., and DEUTSCHE                       Honorable Matthew F. Kennelly
BANK NATIONAL TRUST COMPANY,
individually and in their Capacities as Trustees,

                       Defendants.



                      MOTION FOR LEAVE TO FILE BRIEF
             IN EXCESS OF FIFTEEN PAGES AND EXHIBIT UNDER SEAL

       Plaintiff, by and through her attorneys, respectfully moves this Court, pursuant to Local

Rules 7.1 and 26.2 for leave to file Plaintiff’s Motion for Preliminary Approval of Class Action

Settlement with Defendant Wilmington Trust in excess of fifteen pages and with an exhibit under

seal, and in support state as follows:

       1.      Plaintiff’s brief in support of her motion for preliminary approval of class action

settlement exceeds the 15-page limit set forth in Local Rule 7.1—totaling 21 pages excluding the

cover page, tables, signatures, and certificate of service.

       2.      Plaintiff believes in good faith that these additional pages are necessary to address

the terms of the Settlement Agreement and its compliance with Fed. R. Civ. P. 23.
   Case: 1:16-cv-11675 Document #: 178 Filed: 11/26/19 Page 2 of 6 PageID #:2456




       3.      Additionally, Local Rule 26.2 provides that “[n]o attorney or party may file a

document under seal without order of court specifying the particular document or portion of a

document that may be filed under seal.” L.R. 26.2(a).

       4.      Exhibit G to the Settlement Agreement (Exhibit 1 to the Declaration of Beth E.

Terrell) is a list of non-public, unique cell phone numbers associated with Settlement Class

Members. As such, good cause supports Plaintiff’s request to file Exhibit G under seal.

       5.      Defendant does not oppose the request.

       WHEREFORE, Plaintiff respectfully requests leave to file her Motion for Preliminary

Approval of Class Action Settlement in excess of fifteen pages, and to file Exhibit G to the

Settlement Agreement under seal.

RESPECTFULLY SUBMITTED AND DATED this 26th day of November, 2019.

                                             TERRELL MARSHALL LAW GROUP PLLC


                                             By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                                Beth E. Terrell, Admitted Pro Hac Vice
                                                Email: bterrell@terrellmarshall.com
                                                Adrienne D. McEntee, Admitted Pro Hac Vice
                                                Email: amcentee@terrellmarshall.com
                                                936 North 34th Street, Suite 300
                                                Seattle, Washington 98103
                                                Telephone: (206) 816-6603
                                                Facsimile: (206) 319-5450




                                               -2-
Case: 1:16-cv-11675 Document #: 178 Filed: 11/26/19 Page 3 of 6 PageID #:2456




                                      Alexander H. Burke, #6281095
                                      Email: aburke@burkelawllc.com
                                      Daniel J. Marovitch, #6303897
                                      Email: dmarovitch@burkelawllc.com
                                      BURKE LAW OFFICES, LLC
                                      155 North Michigan Avenue, Suite 9020
                                      Chicago, Illinois 60601
                                      Telephone: (312) 729-5288
                                      Facsimile: (312) 729-5289

                                      Mark L. Heaney
                                      Email: mark@heaneylaw.com
                                      HEANEY LAW FIRM, LLC
                                      601 Carlson Parkway, Suite 1050
                                      Minnetonka, Minnesota 55305
                                      Telephone: (952) 933-9655

                                   Attorneys for Plaintiff




                                    -3-
   Case: 1:16-cv-11675 Document #: 178 Filed: 11/26/19 Page 4 of 6 PageID #:2456




                                 CERTIFICATE OF SERVICE

       I, Beth E. Terrell, hereby certify that on November 26, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

               Kenneth Michael Kliebard
               Email: kenneth.kliebard@morganlewis.com
               William James Kraus
               Email: william.kraus@morganlewis.com
               MORGAN LEWIS & BOCKIUS LLP
               77 West Wacker Drive
               Chicago, Illinois 60601-5094
               Telephone: (312) 324-1000
               Facsimile: (312) 324-1001

               Michael S. Kraut
               Email: michael.kraut@morganlewis.com
               MORGAN LEWIS & BOCKIUS LLP
               101 Park Avenue
               New York, New York 10178
               Telephone: (212) 309-6000
               Facsimile: (212) 309-6001

               Attorneys for Defendant Deutsche Bank National Trust Company

               Kelsey L. Kingsbery
               Email: kelsey.kingsbery@alston.com
               Frank A. Hirsch, Jr., Admitted Pro Hac Vice
               Email: frank.hirsch@alston.com
               Sarah R. Cansler, Admitted Pro Hac Vice
               Email: sarah.cansler@alston.com
               ALSTON & BIRD LLP
               4721 Emperor Boulevard, Suite 400
               Durham, North Carolina 27703
               Telephone: (919) 862-2200
               Facsimile: (919) 862-2260




                                               -4-
Case: 1:16-cv-11675 Document #: 178 Filed: 11/26/19 Page 5 of 6 PageID #:2456




         Terance A. Gonsalves
         Email: terance.gonsalves@alston.com
         David B. Carpenter, Admitted Pro Hac Vice
         Email: david.carpenter@alston.com
         ALSTON & BIRD LLP
         One Atlantic Center
         1201 West Peachtree Street, Suite 4900
         Atlanta, Georgia 30309
         Telephone: (404) 881-7000
         Facsimile: (404) 881-7777

         Anna-Katrina S. Christakis
         Email: kchristakis@pilgrimchristakis.com
         Jennifer L. Majewski
         Email: jmajewski@pilgrimchristakis.com
         PILGRIM CHRISTAKIS LLP
         321 North Clark Street, 26th Floor
         Chicago, Illinois 60654
         Telephone: (312) 939-0920

         Attorneys for Defendant Wilmington Trust, N.A.

         Mark Ankcorn, #1159690
         Email: mark@ankcornlaw.com
         ANKCORN LAW FIRM, PLLC
         1060 Woodcock Road, Suite 128
         Orlando, Florida 32803
         Telephone: (321) 422-2333

         Local Office:

         200 West Madison Street, Suite 2143
         Chicago, Illinois 60606

         Guillermo Cabrera
         Email: gil@cabrerafirm.com
         THE CABRERA FIRM, APC
         600 West Broadway, Suite 700
         San Diego, California 92101
         Telephone: (619) 500-4880
         Facsimile: (619) 785-3380




                                        -5-
Case: 1:16-cv-11675 Document #: 178 Filed: 11/26/19 Page 6 of 6 PageID #:2456




   DATED this 26th day of November, 2019.

                                    TERRELL MARSHALL LAW GROUP PLLC

                                    By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                         Beth E. Terrell, Admitted Pro Hac Vice
                                         Email: bterrell@terrellmarshall.com
                                         936 North 34th Street, Suite 300
                                         Seattle, Washington 98103-8869
                                         Telephone: (206) 816-6603
                                         Facsimile: (206) 319-5450

                                    Attorneys for Plaintiff




                                     -6-
